Defendant appeals from a judgment for $389.02, damages for wrongful conversion of personal property of the plaintiff. We have before us the judgment-roll, without any bill of exceptions.
[1] No attempt is made by appellant to present any point on the merits of the case. He merely suggests that the findings of fact were served on his attorney on February 20, 1918, and were signed and filed on the 25th of that month, which he says was one day before expiration of the period of time prescribed by section 634 of the Code of Civil Procedure, and, therefore, claims that the judgment is "void."
The cited code section is merely directory, and even if it appeared by the record (in fact it does not so appear) that the findings had been prepared by a party under an order directing him so to do, and findings were signed less than five days after proposed findings were served on defendant, *Page 257 
the validity of the judgment would not be impaired thereby. (Amundson v. Shafer, 36 Cal.App. 398, [172 P. 173].)
The point presented by appellant is truly mathematical, since it has no dimensions. It is plain that the appeal has been taken for purposes of delay. Therefore, it is ordered that the judgment be affirmed, and that the plaintiff recover from defendant, besides costs, the additional sum of fifty dollars damages.
Shaw, J., and James, J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on April 15, 1920.
All the Justices concurred.